
	

115 S1493 IS: ANCSA Chugach Alaska Land Exchange Study Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1493
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require a study and report identifying the impacts on Chugach Alaska Corporation land that
			 resulted from changes in Federal law or Federal or State land acquisitions
			 in the Chugach region, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Chugach Alaska Land Exchange Study Act of 2017.
		2.Chugach Alaska Corporation land exchange pool
 (a)DefinitionsIn this section: (1)CACThe term CAC means Chugach Alaska Corporation.
 (2)CAC landThe term CAC land means land conveyed to CAC pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) in which—
 (A)both the surface estate and the subsurface estate were conveyed to CAC; or (B)(i)the subsurface estate was conveyed to CAC; and
 (ii)the surface estate or a conservation easement in the surface estate was acquired by the State or by the United States as part of the Exxon Valdez Oil Spill Trustee Council Habitat Protection and Acquisition Program.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. (4)StateThe term State means the State of Alaska.
				(b)Study
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in coordination with the Secretary of the Interior and in consultation with CAC, shall conduct a study to identify the impacts on CAC land that resulted from changes in Federal law or Federal or State land acquisitions in the Chugach region after December 1, 1980.
				(2)Study requirements
 (A)In generalThe study described in paragraph (1) shall— (i)consider conflicts that have arisen between the management of Federal land in the Chugach region and CAC land;
 (ii)include recommendations for a land exchange, including land exchange options that could be offered to CAC as consideration for the conveyance of existing property rights of CAC in exchange for other Federal land or property available for exchange; and
 (iii)identify not less than 500,000 acres of economically viable Federal land, being managed by any Federal land management agency, in or outside the State that can be made available to CAC in exchange for any CAC land identified by CAC as available to the United States for exchange.
 (B)Land exchange requirementsAny land exchange described in subparagraph (A) shall be pursuant to mutual agreement of CAC and the United States and consummated in accordance with all applicable legal authorizations, except that any acre-for-acre exchange of such Federal land for such CAC land shall be conclusively deemed to be in the public interest.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report containing the results of the study conducted under this section, the identification of Federal land for exchange, and any other recommendations as identified by the Secretary of the Interior.
			
